Citation Nr: 0739241	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-32 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for eye disability 
claimed as glaucoma and cataract.

3.  Entitlement to service connection for coronary artery 
disease.

4.  Entitlement to service connection for prostate disability 
diagnosed as benign prostatic hypertrophy.

5.  Entitlement to service connection for right inguinal 
hernia.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel

INTRODUCTION

The veteran had active service August 1943 to September 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifested 
during service and an organic disease of the nervous system 
was not within one year of separation.

2.  Glaucoma and cataracts were not manifested during service 
and are not otherwise related to service.  Glaucoma was not 
manifested within one year of separation form service.  

3.  Coronary artery disease was not manifested during service 
or within one year of separation and is not attributable to 
active service.

4.  A prostate disability was not manifested during service 
and is not otherwise related to service.

6.  An inguinal hernia was not manifested in service and is 
not otherwise related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service and an organic disease of the nervous 
system may not be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

2.  Eye disability, claimed as glaucoma and cataract, was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007). 

3.  Coronary artery disease was not incurred in or aggravated 
by service and may not be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

4.  A prostate disability, diagnosed as benign prostatic 
hypertrophy was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

5.  A right inguinal hernia was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  In this case, 
the VCAA notice predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issues of entitlement to service connection for hearing 
loss, failing eyesight claimed as glaucoma and cataracts, 
coronary artery disease, prostate condition, and right 
inguinal hernia.  In a VCAA letter of January 2005 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claims.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence 
told him to provide relevant information which would include 
that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter predated the 
rating decision.  With regard to notice as to disability 
ratings and effective date assignment, notice was not 
provided.  However, this is not prejudicial to the appellant 
because his claim is denied, and, therefore, the issues of 
rating and effective date do not arise.  The Board finds that 
the VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service personnel records, service 
medical records, private medical treatment records and lay 
statements have been obtained.  Therefore, the Board finds 
that the VA has satisfied its duties to notify and to assist 
the claimant in this case.  No further assistance to the 
veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes the appellant does not assert that 
his claimed disabilities are a result of combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
for application in this matter.

The veteran is claiming service connection for bilateral 
hearing loss, failing eyesight claimed as glaucoma and 
cataracts, coronary artery disease, prostate condition, and 
right inguinal hernia.  He alleges that his disabilities are 
due to his service.  

A service physical of July 1947 noted normal findings in the 
cardiovascular, respiratory, endocrine, digestive and 
genitourinary systems; eyes and ears were also normal.  
Vision was 20/20, whispered voice hearing test was 15/15, and 
blood pressure was 116/76.

An April 1992 letter form the veteran's private physician 
notes that the veteran underwent a coronary artery bypass 
surgery with six grafts in April 1992.  In 1998 he had 
respiratory arrest during prostate surgery.  There was a 
history of hernia surgery.

Chest X-rays of February 1999 note a finding of slight 
cardiomegaly.

Private medical treatment records of November 1999 note 
diagnoses of systolic murmur with possible outflow 
obstruction, mitral regurgitation, coronary artery disease 
status post 6 vessel bypass surgery, hypertension and 
hypercholesterolemia.  

Private audiological examination of October 2001 notes 
puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
70
80
85
LEFT
75
85
80
90
100

Sensori-neural hearing loss was noted.

Private medical treatment records of November 2001 note that 
the veteran underwent surgery for reduction of an 
incarcerated right inguinal hernia.  Other records form later 
that month note diagnoses of right inguinal hernia, benign 
prostatic hypertrophy, and coronary artery disease.  

A letter of August 2002 from the veteran's private physician 
notes that the veteran has advanced glaucoma in the right eye 
greater than the left and cataract.

Chest X-rays of March 2005 note findings of cardiomegaly with 
pulmonary congestion and atheromatous aorta.

A medical certificate of April 2005 noted diagnoses of 
coronary artery disease and essential hypertension with LVH, 
left ventricular hypertrophy.  

An affidavit of May 2005 from the veteran's Company former 
Medical Officer notes that while the veteran was in guerilla 
service, he sought medical attention for ailments such as 
flu, malaria, shortness of breath, chest pain, and urinary 
problems.  That while the veteran received care in service, 
he could not have fully recovered due to the harsh conditions 
and non-availability of medicines; and that in his opinion, 
the poorly treated ailments could have seeded the many 
ailments the veteran has suffered or is now suffering in his 
old age.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for bilateral hearing loss 
disability; eye disability, claimed as glaucoma and cataract; 
coronary artery disease; a prostate disability; and right 
inguinal hernia.  

A review of the evidence shows that while the veteran has 
been diagnosed with the disabilities, there is no competent 
evidence correlating the disabilities to service.  The 
competent evidence establishes that the veteran's hearing 
loss disability; eye disability; coronary artery disease; 
prostate condition; and right inguinal hernia are not related 
to service.  While veteran has claimed his disabilities 
started while in service, a service physical of July 1947 
noted all of the veteran's systems as normal.  The veteran's 
cardiovascular, respiratory, endocrine, digestive, 
genitourinary systems, and, eyes and ears were also normal.  
Vision was 20/20, whispered voice hearing test was 15/15, and 
blood pressure was 116/76.  Furthermore, in an Affidavit for 
Philippine Personnel of May 2005 the veteran did not list any 
treatment for any diseases while in service.  The veteran has 
not presented any competent evidence of a nexus to service 
and his own assertions that his claimed hearing loss 
disability; eye disability; coronary artery disease; prostate 
disability; and right inguinal hernia are related to service 
are not sufficient to establish a nexus.  

The Board notes that the veteran submitted an affidavit from 
his Medical Officer stating that the veteran was treated for 
ailments such as flu, malaria, shortness of breath, chest 
pain, and urinary problems, while he was in service.  That 
while the veteran received care in service, he could not have 
fully recovered due to the harsh conditions and non-
availability of medicines; and that in his opinion, the 
poorly treated ailments could have seeded the any ailments 
the veteran has suffered or is now suffering in his old age.  
However, the Board notes that the opinion does not 
specifically address the veteran's claimed disabilities, but 
rather makes a general statement.  The statement does not 
address hearing loss or eye disability and is not probative 
as to such claims.  The fact that service personnel were seen 
for flu chest pain and urinary problems does not establish 
the presence of cardiovascular, prostate or hernia 
disabilities.  The writer of the document refers to the 
appellant as a captain, but he was not an officer.

Against this background, the record established that the 
pertinent medical systems were normal at separation and when 
the veteran was provided an opportunity to list wounds and 
illness prior to separation, he reported that there were 
none.  The Board finds that the veteran's denial of pertinent 
history at separation and the normal findings at separation 
are far more probative than a generic statement from a 
medical officer decades after the fact. Therefore, the 
opinion has little probative value.  See Bloom v. West, 12 
Vet. App. 185 (1999).  

Furthermore, the Board notes that the first post-service 
evidence of treatment or complaints of the claimed 
disabilities was not until the 1990's.  This was decades 
after separation from service.  The record is remarkably 
silent for any complaints of or treatment for any of the 
claimed disabilities for 45 years following separation from 
service.  Therefore, there is no evidence of continuity of 
symptomatology.

In regards to the veteran's hearing loss disability, glaucoma 
and coronary artery disease, the Board notes that the 
evidence of record shows that these disabilities were first 
manifested more than a year after service.  The first 
evidence of coronary artery disease was not until 1992, 
hearing loss disability was not until 2001, and glaucoma was 
not until 2002.  Therefore, the veteran is not entitled to 
presumptive service connection for these disabilities.  

Finally, the Board acknowledges that the veteran has asserted 
that his claimed disabilities are due to service.  The Board 
notes that the appellant is competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno, 6 
Vet. App at 470.  However, as a lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu, 
supra.

The Board finds that service connection is not warranted as 
there is no competent evidence linking hearing loss 
disability; eye disability; coronary artery disease; prostate 
disability; and right inguinal hernia to service  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Gilbert v. Derwinski, supra.  
The veteran's claim is denied.


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for failing eyesight claimed as glaucoma 
and cataract is denied.

Service connection for coronary artery disease, status post 
coronary artery bypass with graft, is denied.

Service connection for prostate condition diagnosed as benign 
prostatic hypertrophy status post surgery, is denied.

Service connection for right inguinal hernia, status post 
surgery, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


